DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-8, 10-15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6, 8-19 of U.S. Patent No. 10,827,547
For Claim 1, although this claim is not identical to Claim 1 of U.S. Patent No. 10,827,547, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 10,827,547 because Claim 1 is broader and fully encompassed by Claim 1 of Patent No. 10,827,547.  Please see further analysis in table below.

Instant Application
USPN 10,827,547
1. A method, comprising: receiving, by first network equipment comprising a processor, first configuration data representative of a first configuration to be used by a mobile device function associated with the first 

receiving, by the first network equipment, second configuration data representative of a second configuration to be used by a gNode B function associated with the first network equipment, wherein the first configuration and the second configuration are coordinated via an integrated access backhaul control interface of the first network equipment; 












and in response to coordinating the first configuration and the second configuration, sending by the first network equipment to second network equipment, configuration request data representative of a reception measurement gap configuration request.






receiving, by the first network equipment, first configuration data representative of a first configuration to be used by a mobile device function, associated with the first network equipment, wherein the mobile device function is used to perform radio resource management of network radio resources; in response to the mobile device being determined to have performed the radio resource management, receiving, by the first network equipment, second configuration data representative of a second configuration to be used by a gNode B function of the first network equipment, wherein the first configuration and the second configuration are coordinated via an integrated access 

and in response to a coordinating of the first configuration and the second configuration, sending by the first network equipment to the second network equipment, configuration request data representative of a reception measurement gap configuration request.



For Claim 2, although the claims are not identical, this claim is an obvious variant of claim 2 of Patent 10,827,547.
For Claim 4, this claim is identical to claim 3 of Patent 10,827,547.
For Claim 5, this claim is identical to claim 4 of Patent 10,827,547.
For Claim 6, this claim is identical to claim 6 of Patent 10,827,547.
For Claim 7, this claim is identical to claim 5 of Patent 10,827,547.
For Claim 8, although this claim is not identical to Claim 8 of U.S. Patent No. 10,827,547, this claim is not patentably distinct from Claim 8 of U.S. Patent No. 10,827,547 because Claim 8 is broader and fully encompassed by Claim 8 of Patent No. 10,827,547.  Please see further analysis in table below.

Instant Application
USPN 10,827,547


receiving second configuration data representative of a second configuration to be used by a gNode B function to perform the radio resource management of the network radio resources; in response to receiving the first configuration data and the second configuration data, reconciling the first configuration data and the second configuration data, via an integrated access backhaul control interface, to facilitate the radio resource management;




 and in response to the reconciling, sending configuration request data, representative of a reception measurement gap configuration request, to network equipment.


receiving, first configuration data representative of a first configuration to be used by a mobile device function to perform first radio resource management of network radio resources; receiving second configuration data representative of a second configuration to be used by a gNode B function to perform the radio resource management of the network radio resources; in response to the receiving the first configuration data and the second configuration data, reconciling the first configuration data and the second configuration data, via an integrated access 
and in response to the reconciling, sending configuration request data, representative of a reception measurement gap configuration request, to the second network equipment.


For Claim 10, this claim is identical to claim 10 of Patent 10,827,547.
For Claim 11, this claim is not identical to claims 11 and 12 of Patent 10,827,547, however claim 11 is an obvious variant of claims 11 and 12 of Patent 10,827,547.
For Claim 12, this claim is identical to claim 9 of Patent 10,827,547.
For Claim 13, although the claims are not identical, this claim is an obvious variant of claim 13 of Patent 10,827,547.
For Claim 14, although the claims are not identical, this claim is an obvious variant of claim 14 of Patent 10,827,547.
For Claim 15, although this claim is not identical to Claim 15 of U.S. Patent No. 10,827,547, this claim is not patentably distinct from Claim 15 of U.S. Patent No. 10,827,547 because Claim 15 is broader and fully encompassed by Claim 15 of Patent No. 10,827,547.  Please see further analysis in table below.

Instant Application
USPN 10,827,547
15. A non-transitory machine-readable medium, comprising executable instructions 

receiving first configuration data representative of a first configuration to be used by a mobile device function of first integrated access and backhaul equipment, the mobile device function being used to perform radio resource management; receiving second configuration data representative of a second configuration to be used by a gNode B function of the first integrated access and backhaul equipment; and facilitating coordinating the first configuration data and the second configuration data being used by the mobile device function and the gNode B function, respectively, via an integrated access backhaul control interface; 







and in response to the facilitating, transmitting configuration request data, representative of a reception measurement gap configuration request, to second integrated access and backhaul equipment that is connected to the first integrated access and backhaul equipment.


using a synchronization signal received from first integrated access and backhaul equipment, to facilitate formation of a connection between the first integrated access and backhaul equipment and second integrated access and backhaul equipment; receiving first configuration data representative of a first configuration to be used by a mobile device function of the second integrated access and backhaul equipment, the mobile device function being used to perform radio resource management; receiving second configuration data representative of a second configuration to be used by a gNode B function of the second integrated access and backhaul equipment; and facilitating coordinating the first configuration data and the second configuration data being used by the mobile device function and the gNode B function, 

and in response to the facilitating, transmitting configuration request data, representative of a reception measurement gap configuration request, to the first integrated access and backhaul equipment.


For Claim 17, this claim is identical to claim 17 of Patent 10,827,547.
For Claim 18, this claim is identical to claim 18 of Patent 10,827,547.
For Claim 19, this claim is identical to claim 19 of Patent 10,827,547.
For Claim 20, this claim is identical to claim 16 of Patent 10,827,547.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al US (20180115940 – Applicant IDS) and in further view of Tang et al US (20210410024).
Regarding claim 1,  Abedini et al teaches a method, comprising: receiving, by first network equipment comprising a processor, first configuration data representative of a first configuration to be used by a mobile device function associated with the first network equipment (see paragraphs [0077]-[0080], a synchronization is done between the UE and the BS to establish a connection between the two), wherein the mobile device function is used to perform radio resource management of network radio resources (see Fig. 8, paragraph [0086], BS 804 provides configuration information to UE 802 on how to use resources). Although Abedini et al teaches the limitations above he fails to explicitly teach the use of a second configuration as further recited in the claim.  Conversely Tang et al teaches such limitations; in response to the mobile device being determined to have performed the radio resource management, receiving, by the first network equipment, second configuration data representative of a second configuration to be used by a gNode B function associated with the first network equipment (see Fig. 6 and paragraph [0072]-[0073], an RRC Connection Reconfiguration is sent to the UE after an initical RRC Connection Setup), wherein the first configuration and the second configuration are coordinated via an integrated access backhaul control interface of the first network equipment (see Fig. 6 and paragraphs [0072]-[0073], the RRC Connection Setup and the RRC Connection Reconfiguration are both coordinated by the eNB/Serving Cell/Pcell); and in response to coordinating the first configuration and the second configuration, sending by the first network equipment to second network equipment, configuration request data representative of a reception measurement gap configuration request (see paragraphs [0072]-[0073], the RRCE connection request message includes a measurement gap information). Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Abedini with the use of a second configuration and gap measurement as taught by Tang et al.  The motivation for this would have been improve carrier aggregation and dual connectivity (see paragraph [0002]).
Regarding claim 2, Abedini et al further teaches wherein the receiving the first configuration data comprises receiving the first configuration data via a backhaul link associated with the first wireless network device (see paragraph [0084]). 
Regarding claim 3, Abedini et al further teaches detecting, by the first network equipment, a synchronization signal associated with the second network equipment, resulting in a connection between the first network equipment and the second network equipment (see paragraphs [0077]-[0080]).
Regarding claim 4, Abedini et al further teaches wherein the connection is a first connection, and wherein the first configuration data comprises a synchronization measurement timing configuration applicable to a second connection to a third network equipment (see paragraphs [0074] and [0086]).  
Regarding claim 6, Abedini et al further teaches receiving, by the first network equipment, synchronization signal block data associated with an alternating configuration of synchronization signal blocks (see paragraphs [0074], [0080]).
Regarding claim 7, Abedini et al further teaches wherein the first configuration data comprises channel state data associated with a channel state data reference signal configuration to be used by the first network equipment (see paragraph [0074]).
Regarding claim 8 Abedini et al teaches a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (see paragraph [0009]), comprising: receiving first configuration data representative of a first configuration to be used by a mobile device function to perform radio resource management of (see paragraphs [0077]-[0080], a synchronization is done between the UE and the BS to establish a connection between the two).  Although Abedini et al teaches the limitations above he fails to explicitly teach the use of a second configuration as further recited in the claim.  Conversely Tang et al teaches such limitations; receiving second configuration data representative of a second configuration to be used by a gNode B function to perform the radio resource management of the network radio resources (see Fig. 6 and paragraph [0072]-[0073], an RRC Connection Reconfiguration is sent to the UE after an initical RRC Connection Setup); in response to receiving the first configuration data and the second configuration data, reconciling the first configuration data and the second configuration data, via an integrated access backhaul control interface, to facilitate the radio resource management (see Fig. 6 and paragraphs [0072]-[0073], the RRC Connection Setup and the RRC Connection Reconfiguration are both coordinated by the eNB/Serving Cell/Pcell); and in response to the reconciling, sending configuration request data, representative of a reception measurement gap configuration request, to network equipment (see paragraphs [0072]-[0073], the RRCE connection request message includes a measurement gap information). Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Abedini with the use of a second configuration and gap measurement as taught by Tang et al.  The motivation for this would have been improve carrier aggregation and dual connectivity (see paragraph [0002]).
Regarding claim 9, Abedini et al teaches wherein the network equipment is first network equipment, and wherein the operations further comprise: based on a synchronization signal associated with second network equipment received by the system, facilitating establishment of a connection with the second network equipment (see paragraphs [0077]-[0080]). 
(see Fig. 6 and paragraphs [0072]-[0073]).
Regarding claim 15, Abedini et al teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor (see paragraph [0009]), facilitate performance of operations, comprising: receiving first configuration data representative of a first configuration to be used by a mobile device function of first integrated access and backhaul equipment, the mobile device function being used to perform radio resource management (see paragraphs [0077]-[0080], a synchronization is done between the UE and the BS to establish a connection between the two).  Although Abedini et al teaches the limitations above he fails to explicitly teach the use of a second configuration as further recited in the claim.  Conversely Tang et al teaches such limitations; receiving second configuration data representative of a second configuration to be used by a gNode B function of the first integrated access and backhaul equipment (see Fig. 6 and paragraph [0072]-[0073], an RRC Connection Reconfiguration is sent to the UE after an initical RRC Connection Setup); and facilitating coordinating the first configuration data and the second configuration data being used by the mobile device function and the gNode B function, respectively, via an integrated access backhaul control interface (see Fig. 6 and paragraphs [0072]-[0073], the RRC Connection Setup and the RRC Connection Reconfiguration are both coordinated by the eNB/Serving Cell/Pcell); and in response to the facilitating, transmitting configuration request data, representative of a reception measurement gap configuration request, to second integrated access and backhaul equipment that is connected to the first integrated access and backhaul equipment (see paragraphs [0072]-[0073], the RRCE connection request message includes a measurement gap information). Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Abedini with the use of a second configuration 
Regarding claim 12, Abedini et al further teaches wherein the first configuration data is received by an adaptation layer associated with a data layer of an integrated access backhaul node device (see paragraph [0054]).
Regarding claim 13, Abedini et al further teaches wherein the operations further comprise: configuring the gNode B function via an integrated access backhaul control interface, wherein configuring the gNode B function comprises assessing a half-duplex constraint associated with a synchronization signal block transmission (see paragraph [0045]).  
Regarding claim 14, Tang et al further teaches wherein the operations further comprise: configuring the gNode B function via an integrated access backhaul control interface, wherein configuring the gNode B function comprises configuring a staggered block pattern associated with a synchronization signal block transmission (see paragraphs [0067]-[0071]).
Regarding claim 16, Abedini et al further teaches wherein the operations further comprise: utilizing a synchronization signal received from the second integrated access and backhaul equipment, to facilitate formation of a connection between the second integrated access and backhaul equipment and the first integrated access and backhaul equipment (see paragraphs [0077]-[0080]. 
Regarding claim 17, Tang et al further teaches wherein the operations further comprise: facilitating sending, via the integrated access backhaul control interface, synchronization measurement timing configuration data to the gNode B function (see paragraph [0079] and [0082]).
Regarding claim 18, Abedini et al further teaches wherein the operations further comprise: in response to facilitating sending synchronization measurement timing configuration data, modifying a periodicity associated with a synchronization signal block transmission (see paragraph [0106]).
(see paragraph [0079] and [0082]).
Regarding claim 20, Abedini et al further teaches wherein the operations further comprise: receiving synchronization measurement timing configuration data by the mobile device function (see paragraphs [0074] and [0086]).


Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Abedini et al US (20180115940 – Applicant IDS) in view of Tang et al US (20210410024) and in further view of Abedini et al US (20190132847 – having Provisional 62/579087 – hereafter referred to as Abedini2).  
Regarding claim 5, Abedini and Tang teach all the limitations of claim 5 from which claim 1 depends on.  However they fail to explicitly teach the use of a hop count as further recited in the claims.  Conversely Abedini2 teaches such limitations; assessing, by the first network equipment, a hop order associated with a synchronization signal block transmission of the gNode B function (see Provisional paragraphs [0025] and [0089], a priority level associated with a wireless node may be indicated in a synchronization signal, a master information block, a system information block, a radio resource control message, downlink control information, and/or the like. In such a case, the priority level associated with the wireless node may be based at least in part on a hop count of the wireless node, a resource partitioning configuration of the control node 802, a capability of the control node 802 or the wireless node, a mobility state of the wireless node (e.g., fixed, low mobility, high mobility, etc.), a topological state (e.g., hop count, number of children, number of parents, etc.), and/or the like.).  
Regarding claim 11, Abedini and Tang teach all the limitations of claim 8 from which claim 11 depends on.  However they fail to explicitly teach the use of a hop count as further recited in the claims.  Conversely Abedini2 teaches such limitations; configuring the gNode B function via an integrated access backhaul control interface, wherein configuring the gNode B function comprises assessing a hop order associated with a synchronization signal block transmission (see Provisional paragraphs [0025] and [0089], a priority level associated with a wireless node may be indicated in a synchronization signal, a master information block, a system information block, a radio resource control message, downlink control information, and/or the like. In such a case, the priority level associated with the wireless node may be based at least in part on a hop count of the wireless node, a resource partitioning configuration of the control node 802, a capability of the control node 802 or the wireless node, a mobility state of the wireless node (e.g., fixed, low mobility, high mobility, etc.), a topological state (e.g., hop count, number of children, number of parents, etc.), and/or the like.).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Abedini and Tang with the use of a hop order associated with a sycnrhonization block as taught by Abedini2.  The motivation for this would have been to improve LTE and NR technologies to support higher demand (see Provisional paragraph [0004]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478